Case 3:19-bk-30915      Doc 18   Filed 05/03/19 Entered 05/06/19 11:51:21      Desc Main
                                 Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: May 3, 2019



________________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

IN RE:                                           CASE NO. 19-30915

Zachary S. Harper                                CHAPTER 7

                                                 JUDGE Guy R. Humphrey
         Debtor(s).
                                                 ORDER GRANTING MOTION OF
                                                 UNION SAVINGS BANK FOR
                                                 RELIEF FROM STAY
                                                 DOCKET NO. 16

                                                 Real Property located at:
                                                 52 S. Maple Street
                                                 Germantown, OH 45327

______________________________________________________________________
     This matter came to be considered on the Motion for Relief from Stay (“the

Motion”) filed by Union Savings Bank (“Movant”) at Docket No. 16.

         Movant has alleged that good cause exists for granting the Motion and that

Debtors, counsel for Debtors, the Trustee, and all other necessary parties were served

with the Motion and with notice of the hearing date of the Motion. No party filed a
Case 3:19-bk-30915      Doc 18   Filed 05/03/19 Entered 05/06/19 11:51:21           Desc Main
                                 Document     Page 2 of 2



response or otherwise appeared in opposition to the Motion or all responses have been

withdrawn. For these reasons, it is appropriate to grant the relief requested.

       IT IS THEREFORE, ORDERED:

       The Motion is granted and the automatic stay imposed by Section 362 of the

Bankruptcy Code is terminated with respect to Movant, its successors and assigns to

proceed in state court as to its Collateral or to otherwise enforce its lien rights in the

Collateral, known as Real Property located at 52 S. Maple Street, Germantown, OH

45327.

       IT IS FURTHER ORDERED that the fourteen (14) day stay set forth in

Bankruptcy Rule 4001(a)(3) is hereby waived.

       IT IS SO ORDERED.

                                           ###



SUBMITTED BY:

/s/ Nicholas E. O’Bryan
Nicholas E. O’Bryan (0082711)
LAURITO & LAURITO, L.L.C.
7550 Paragon Road
Dayton, OH 45459
937-743-4878
937-743-4877 fax
Attorney for Movant



                                        COPIES TO


Default List
